OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                                AUSTIN




Ronomble      ct~rg%   H. ek4ppdLrd                  ,,’
                                                      “‘
Conrptrollo~ ~,r‘Pi.bl.lo Acccunta
Austin, Texas
mar
Bonorable    George H. Sheppard,      Page 2


      abslnaan   of the Texas Prison Board, a& another
      dupllCste to ths 3tste ?rison Auditor.       All 5511-1
      QXldZlCWUtltB 3? 3Zi-i >PiSOA   fiyZtQlZ S&~l bB pd.6
      irtxu approprlctions   ma& by the Logirlatum      fin
      th4 general revenue fz2d of the State, upon avorn
      aorount8end rarmats drawn by the State Ccuptrol-
      ler bn th% State Tr%asurar in iho sane tnmner 18
      providedby general law. Ranchzooouat shall be
      approvob by the manager zuxl audited by the audltcm
      or tha prilmn systsm.     The Ccmptrollershall have
      euthority    to lszvm warmats,    uld the Weatiurer to
      pay the xme, upon amounts approvod by the man-
      qsr on?i n.udl,tad by the ntiltor,    uhers the amount
      of such account does not exceed $5,KlO,cOt wd
      where the amount of the amount is Sn excess of
      $2;,000.00, bnfare the Comptroller shall issue a
      warrant fog the mm% or the Treamursr sng 3ueh
      warrant, such aaoount &all be tpproved for prrs-
      nent bg the ahairmanof the Prison Dv:LL?~."
            91 there is Ln f’aat but ana account,      Zts aature~lr
not ahangoct by having it evidenced by two involoer and 8ub-
mittad for pEqlJmlt on two olalns.        If la the cam under ooa-
sidsratlen   all the good6 uore purohrssed      x&Ior a eingleUGA-
traat and they voro ln iaot dcllverad at the ease time, It
would be but OA8 sOaOUnt     ;mdor    the rtatute,, .md th4 JlboaBsltg
for approval by t&s Ohelman oS the Prison Doard oould not be
obviated   by the prC'p4al'ation arid 4Ubd*8iOA    of bto tt~bls,
mhsre both exascd $5,000.00.        If suoh bo the fasts the two         ci.
olalna should be aonsldered as OAQ rrod nhould bet&r ths Chair-
maA’S   qrgirovalbefore sagment.
           In aour letter you also d-eat  our attention  to
Acts 1935, 44th Legislature,  Blret Call%d Session, p. 1600,
ch. 403, rslating  to the induatrinl  P6VOlvtng fund Of the
priacn ~system and whloh m&s as folXavst
               n'il I. From axl after       tke eftectivs     bate
         or this Act,    the 3tate Tr~esure~ of the Stats
         sf 934s shall deposit sufficient          amnmt of mor,eg
         reaeLva?d by him f?m. the Gcnnsral mnager of the
        Texas Prison SyStt9s Cut of monr?g wwnd            by   snd
        belonging     to the State Prison Systmn ln Hunt*-
        utile,    T-B,     of Fifty Thousand Dollar8 ($50,000),
         ‘3~ DC! much thereof    E3 l.lSy b9 A@Q48Sttv    t0  3X’eate
         a fund of nifty Thousand Dollars ($50,000)              to be
         *mowi a4 the Industrial        RsvolvLng Pmd of the
~i.~,qj..To%an Prfaon System, to be used by said Priaoa
,:~.?>:A
   ,:
    ',Yyw&?:.;;
          :L*,
;;~y5*;:,,.
      d:yj;;-i&
        ...m*-
  _I..ir.i
    $),,                                         ':~~s+&-~*;;r.,
                                                          ,.-i,.
.   ., .




           Eonorable   George H. Sheppard,   Page 3


                Systsm in the gurahaaw    of iupplles    and materiala
                for tag plant, shoe and print Dhop and other in-
                dustriesand dellverJ of finlahed prcduata as pm-
                vldad in the Genernl Approprirtian    Bill for aaid
                System, and the State Tretmurer ahi       at all
                timeskeep 8U.d Indu8trialRsvolvlng       Fund up to
                the lUAXiarranaPlolllltOut Of irmdm 8bOQe ?rOVld'Bd,
                ard Mid   funds shall bo used for the prolapt p8y-
                ment in eanh of all mpenser properly payable out
                of said fund a8 appropriated    by #a LegiBlatura
                in the General AppropriationBill:      ruah ~funda to
                be deposited bJ tha State'Tream         in equal
                amount8 in the Huntsville Bank aad Trust Cwnp=y
                at mmtsvillo,    Texas, and the Pleat National
                Bank 8t Euntmllle,     Texas, and aaid bfiia   ShELn
                deposit with the ffeneral E!nageroi the Pr-laon
                System, bonds or other semrltlar      to be appr,raved
                by the Attorney General of the State of Tnjet;s
                su$'flcient  to saaure said deposit.
                        "'8 2.   It shall be the duty ai the depos-
                itoziee     of the Induatrlal  Revolving m    Zo Long
                as they retain such deposit to make 8 waekly re-
                port to the~8tato     Treasurer oi the LItate of
                Texas a8 to the mndltion of said nmdr On de-
                posit In said dspoaltories.
                       “‘4 3, This A8t i8 net to be acmtruad CB
                 an additional   apprOprietlon to the T(PQI~$Tison
                 3yete.m frcm that made b7 the @enend. ApprCWia-
                 tlon Bill,   but ir eimplJ the authorization  to
                 the State Treasurer to areate an lhdurtrialRe-
                 valv3gg Fund for the use of the Texae PrimA
                 sywtBlll*
                       ‘18 4. Paymentrmadeircra   the Industrial
                 Revolving Fund shall be made um duly auZhen-
                 Wasted aertitiaatea   by the Gemral Hanagor ai
                 the State PrFmn System and shall be paid by
                 the State Comptroller Ott Publia AaOOUXitn by
                 proper warrants drawn cx scld funda aa now m-
                 qtired m Uw for the myment of Other Oharges
                 against the State OS Texae."
                      You request our opinion au to whether that part
           of the aforaamid Article  616621 providing that the bills
                                                   i




Honorable   George R. Sheppard,   Page 4


end accounto of the Prison System nhall be r;w?iidfkm appro-
priations  made 3y the Leglslatuw  from the General Revenue
Fund of the Stat0 was supermded by the sforeaead Aat creat-
l.ng the IndustrM.  Revolving mud.
           Clos,rl.y
                  the. two aotu &ml In oonflict   oa the point
whioh you 2nquire about.    Undst suoh oiroumatanass the latert
expreraim   of thelegl5lativ~   will prevail.   Towa8and VI.
Terrell;  16 9. U.(26) 1063:    Xnaoi'ar afa th6reirr a confllot
                the Xndut3trfal   Ruwclving Fund euperseded
~it&%E%k.             To that @xtant gout wound question       is
anmerad ?n the affitmmtive.
                                           YwJre very     truly
                                     LQTOHRZ~Gi2IJH;ALOF TEXAS




APPROVED SEP.   30,    1940
GERAfD C. MA!iR,                   FPPROvmr        0Pmx0xf CGmsITzm
ATZO~6RRlGULOFTlZAS                By:   B.#.B.,       chriraan       .